ELLIS, Judge.
This is an expropriation suit seeking a servitude area of 1.4 acres across a 35 arpent tract owned by the defendant.
The lower court granted the servitude and compensated the defendant at the rate of $200 per acre of the servitude granted, or $280, and damages for the diminution to the remainder of the property at the sum of $400.
From this judgment the plaintiff has appealed praying .this judgment be reduced to the amount of $137 which was tendered.
The only question upon this appeal is one of value since the parties have stipulated that it is necessary that the property rights concerned be taken for public use.
The property in question here is in the same area and is of a similar character as that considered in the case of Gulf States Utilities Co. v. Domingue, 72 So. 2d 623, and another tract owned by this same defendant herein, both of which are on appeal here, all having been tried and decided by the same lower court.
For the reasons mentioned in the cases referred to, the judgment of the District Court is affirmed at appellant’s cost.